EXHIBIT 3.2 AMENDED AND RESTATED ARTICLES OF INCORPORATION OF CHINA NUVO SOLAR ENERGY, INC. First The name of the corporation is China Nuvo Solar Energy, Inc. Second The corporation’s resident agent in the state of Nevada is Gateway Enterprises, inc. having an address of 3230 E. Flamingo Road, Suite 156, Las Vegas, NV. 89121 Third The Corporation is organized to engage in and carry on any lawful business activity or trade, and activities necessary, convenient, or desirable to accomplish such purposes, not forbidden by law or by these amended and restated articles of incorporation. Fourth The aggregate number of shares of capital stock which the corporation shall have authority to issue is 1,500,000,000 shares with a par value $0.001 per share, of which 25,000,000 shares may be preferred stock having the voting powers, designations, preferences, limitations, restrictions and relative rights as determined by the board of directors from time to time. Fifth The Corporation is to have a perpetual existence. Sixth The Corporation reserves the right to amend, alter change or repeal any provision contained in these amended and restated articles of incorporation, in the manner now or hereafter prescribed by statue. Seventh The Corporation shall indemnify its officers, directors, employees and agents to the full extent permitted by the laws of the State of Nevada. The undersigned, being a duly signed officer of the Corporation does certify that the vote by which the shareholders holding shares in the corporation entitling them to exercise at least a majority of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendments to the articles of incorporation set forth in these amended and restated articles of incorporation is 59%. The undersigned makes and files these amended and restated articles of incorporation, hereby declaring and certifying that the facts herein stated are true, as of November 30, 2010. /S/ BARRY HOLLANDER Barry Hollander Chief Financial Officer
